IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,416-02


EX PARTE PATRICK BERNARD INGRAM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W0952629-M(A)
IN THE 194TH JUDICIAL DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was charged with indecency with
a child.  He was convicted and sentenced to two thirty-five years imprisonment.  The Fifth Court of
Appeals affirmed his conviction. Ingram v. State, No. 05-10-00973-CR (Tex. App.-Dallas, delivered
January 12, 2012).  	
	On May 22, 2013, this Court remanded this application to the trial court for findings of fact
and conclusions of law for two of Applicant's seven alleged grounds.  On August 9, 2013, the trial
court signed findings of fact and conclusions of law that were based on the affidavit from trial
counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: September 11, 2013
Do not publish